DENY; and Opinion Filed July 8, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00460-CV

                IN RE THE TOWN OF FLOWER MOUND, TEXAS, Relator

                  Original Proceeding from the 116th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-17756

                              MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Nowell
                                   Opinion by Justice Molberg
       This proceeding involves a question of dominant jurisdiction between a first-filed suit in

Denton County and the underlying proceeding. The trial court granted a plea in abatement in favor

of the Denton County suit. In this original proceeding, The Town of Flower Mound, Texas seeks

a writ of mandamus directing the trial court to vacate its abatement order and reinstate the case.

       To be entitled to mandamus relief, the relator must demonstrate that the trial court clearly

abused its discretion and the relator has no adequate remedy by appeal. In re Prudential Ins. Co.

of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). A trial court clearly abuses its

discretion if “it reaches a decision so arbitrary and unreasonable as to amount to a clear and

prejudicial error of law” or if it clearly fails to analyze or apply the law correctly. In re Cerberus

Capital Mgmt. L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding) (per curiam) (quoting

Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992)). “[A] relator need only establish a trial

court’s abuse of discretion to demonstrate entitlement to mandamus relief with regard to a plea in
abatement in a dominant-jurisdiction case.” In re J.B. Hunt Transp., Inc., 492 S.W.3d 287, 299–

300 (Tex. 2016) (orig. proceeding). Based on the record before us, we conclude relator has not

shown it is entitled to the relief requested. Accordingly, we deny relator’s petition for writ of

mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court determines

relator is not entitled to the relief sought).




                                                   /Ken Molberg/
                                                   KEN MOLBERG
                                                   JUSTICE


190460F.P05




                                                 –2–